Citation Nr: 1009908	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 40 percent disabling.

2.  Entitlement to a separate evaluation for neurologic 
defect.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 until 
September 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to a separate evaluation for 
neurologic defect is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran is in receipt of a maximum evaluation for low 
back strain.  The spine is not ankylosed.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for a low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in November 2003, February 2007 and May 2008 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the division of responsibility 
between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim was readjudicated with 
the issuance of a supplemental statement of the case in 
November 2009.  The Veteran has not indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision. See Shinseki v. Sanders, 129, 
S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have records of VA treatment.  Furthermore, the Veteran 
was afforded a examinations in August 2005 and February 2009.  
During both of these examinations, examiners  took down the 
Veteran's history, considered his lay statements, and reached 
conclusions based on their examinations that were consistent 
with the record.  The examinations are found to have been 
adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran's current 40 
percent evaluation was confirmed and continued, as effective 
August 24, 1999.  The Veteran's low back strain is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237, 
meaning that the Veteran's disability is considered under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula dictates that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 50 percent evaluation is 
called for on evidence of unfavorable ankylosis of the entire 
thoracolumbar spine and a total rating is warranted by 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, DC 5237 (2009).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).  In determining a rating 
based on limitation of motion, the provisions of 38 C.F.R. §§ 
4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case the 
Veteran is receiving the highest possible rating based on 
limitation of motion.  Accordingly, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 are not applicable to the 
Veteran's current claim.

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that 
neurological conditions and convulsive disorders are to be 
rated in proportion to the impairment of motor, sensory or 
mental function.  38 C.F.R. § 4.120 (2009).  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate incomplete paralysis, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  See 38 C.F.R. §§ 4.123, 4.124 (2009).

In August 2003, the Veteran reported back and neck pain with 
radiation to the chest.  He had no weakness of the legs but 
some penial discomfort.  His low back was severely tender, 
straight leg raise testing was negative, muscle power was 
five out of five and sensation was intact.  In May 2004, the 
Veteran reported back pain which was managed through the use 
of Tylenol with codeine.  He had some paraspinal tenderness.

On VA examination in August 2005, the Veteran reported 
episodes of low back pain with occasional radiation to his 
right leg when he gets jolted in his car or is bumped from 
behind.  He complained of pain in his lower back and pain 
affecting the front and lateral aspect of the right thigh and 
lateral aspect of the right leg.  The Veteran described a 
sharp piercing pan, throbbing at times, which affected him 
about once a week.  He endorsed nagging daily discomfort of 
his low back and tiredness with a sensation of heaviness of 
the legs.  The Veteran had normal bowel movements but 
dribbled on micturition and experienced some erectile 
dysfunction.  The Veteran walked with a cane, except when at 
home, where he wore a low back support.  He reported being 
barely able to walk one block before needing to sit down and 
rest.  On physical examination, the Veteran had a short-
stepped, slow gait.  The Veteran appeared to bend his lumbar 
spine and knees to be able to look at his pants buckle and 
lower buttons of his shirt.  He sat with his head slightly 
forward, the ear anterior to the shoulder on the side view.  
The Veteran had forward flexion of the lumbar spine to 45 
degrees, extension to 15 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 25 degrees, left lateral 
rotation to 20 degrees, and right lateral rotation to 25 
degrees.  Slow leg raise elicited tightness and pain at 60 
degrees for the right lower limb and was "doubtfully 
positive" for the left lower limb at 70 degrees.  The 
examiner indicated that the Veteran had no sensory deficit, 
was unable to toe or heel walk, and had muscle strength of 
four in both ankles, foot extensors and flexors.  Further, 
the Veteran's patellar and Achilles tendon reflexes were 
normal, and Babinski was negative bilaterally.  The examiner 
diagnosed the Veteran with intervertebral disc herniation at 
the L5-S1 level and degenerative osteoarthritis of the lumbar 
spine.

In June 2006, the Veteran reported ongoing chronic urinary 
difficulties and incontinence.  He also reported lower back 
pain with radiculopathy and intermittent numbness of the 
right lower extremity.  The Veteran's right lower extremity 
motor strength was three out of five and left lower extremity 
motor strength was four out of five.  Sensation to light 
touch was intact as were bilateral patellar reflexes.  In 
September 2006, the Veteran's low back pain was radiating to 
his right leg and was worse when trying to sit or stand up.

A May 2008 report indicates that the Veteran's low back pain 
had become "significantly" better using Emotion Freedom 
Technique therapy.

In February 2009, the Veteran underwent an examination which 
revealed slight lumbar lordosis straightening.  Osteopenia 
and subchondral sclerosis were identified on vertebral bodies 
as well as marginal osteophytes.  There was a reduction in 
the intersomatic spaces, mainly at the L1-L2 and L5-S1 
levels.  The Veteran used a cane to ambulate and was able to 
walk for 20 minutes but reported a history of multiple falls 
secondary to hypoesthesia of the right leg.  He had apparent 
difficulty walking in a straight line due to lack of 
confidence and changed from seated to standing positions with 
the use of his upper extremities.  The Veteran had 80 degrees 
of flexion before pain began and 5 degrees of extension 
without pain.  The Veteran also had positive Lasegue sign on 
the right side, but negative on the left.

X-ray imaging of the lumbar spine in March 2009 revealed no 
acute fracture or subluxation.  Bridging anterior osteophytes 
were noted asymmetric to the right in the lower thoracic and 
upper lumber spine.  Degenerative disc disease was also noted 
at L2-L3, L3-L4, and L5-S1 levels.  Facet joint 
osteoarthritis was seen at the L5-S1 level and degenerative 
changes were revealed at the sacroiliac joints.

In June 2009 the Veteran reported that low back pain was 
"not so bad."  The Veteran's range of motion of the 
extremities was intact, and he had no cyanosis or edema.  
Neurologically, the Veteran had no focal deficits and a 
normal gait.  In May 2009, a notation indicates that the 
Veteran had left paracentral disc extrusion with mass-effect 
on the left L4 vertebrate.  There was moderate bilateral 
foraminal narrowing and borderline central canal stenosis.  
The Veteran showed borderline central canal stenosis at the 
L4-L5 and L5-S1 levels with moderate to severe bilateral 
foraminal narrowing at the L4-L5 level.  He had central/right 
paracentral disc osteophyte complex at the L5-S1 level with 
mass-effect upon the right S1 nerve root.  There was small T2 
hyperintensities in the kidneys and heterogeneous bone marrow 
signal.

After a careful review of the evidence above, the Board finds 
the Veteran's low back strain to be no more than 40 percent 
disabling.  The current 40 percent evaluation contemplates 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  In order to warrant a higher evaluation, there must 
be the evidence of unfavorable ankylosis of the spine.  See 
38 C.F.R. § 4.71a, DC 5237 (2009).  As indicated by the 
record, there is no such evidence.  To the contrary, the 
Veteran clearly has range of motion, though reduced, 
throughout his spine.  

With regard to incapacitating episodes, considered under Note 
(1) of the General Rating Formula for Diseases and Injuries 
of the Spine, at no point in the period on appeal has the 
Veteran been prescribed bedrest.  Thus a rating in excess of 
40 percent is not available for incapacitating episodes.  See 
38 C.F.R. § 4.71a (2009).

Based on the foregoing, the Board concludes that the 
Veteran's low back strain has been no more than 40 percent 
disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

ORDER

A higher evaluation for low back strain, currently rated as 
40 percent disabling, is denied.


REMAND

Veterans may be entitled to a sperate rating for symptoms of 
neurologic defect under the provisions of 38 C.F.R. § 4.124 
(2009).  In this case, the record shows an inconsistent 
history of neurologic involvement.  Specifically, in August 
2003, the Veteran had no weakness of the legs and straight 
leg raise testing was negative.  Two years later, when under 
examination for rating purposes, the Veteran exhibited a slow 
gait and endorsed low back pain affecting his right leg.  He 
was apparently unable to toe or heel walk, and had muscle 
strength of four in both ankles, foot extensors and flexors, 
however patellar and Achilles tendon reflexes were normal, 
and Babinski was negative bilaterally.  Again in June 2006, 
the Veteran endorsed radiculopathy and intermittent numbness 
of the right lower extremity and demonstrated motor strength 
of three out of five in the right leg with the left leg 
showing motor strength was four out of five.  Finally, in 
June 2009, the Veteran had no focal neurological deficits and 
a normal gait.

The Board finds the Veteran's most recent , June 2009, 
examination to be not fully adequate for rating purposes.  As 
indicated, the Veteran has complained of sensory deficits 
within the record, however the recent examination does not 
rule in or out such complaints.  The Board notes that past 
examinations have also noted a decrease in strength and the 
Veteran has complained of radiating pain.  The record also 
tends to establish that the Veteran has diabetes.  Assuming 
there is one or more neurologic deficits are present, the 
etiology of such defects is not clear.

Furthermore, the evidence of record suggests that the Veteran 
has disc disease.  In reviewing the Veteran's claims file, 
however, the Board cannot determine whether such 
manifestations are included in the Veteran's service-
connected disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall prepare a rating decision 
that clearly establishes whether the 
lumbar disc disease is considered part of 
the service connected disability.  

2.  The AOJ shall schedule the Veteran for 
an examination that clearly identifies 
whether there is neurologic dysfunction and 
if so, determine the cause.  Sensation, 
strength and any other neurologic 
impairment should be tested.  If there is a 
reduced ability to toe and heel walk, the 
cause should be identified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


